DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 14 in the reply filed on 1/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 and 14 will be examined on the merits herein.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 12/17/2020, 9/13/2021, and 9/17/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Sung et al. (US 2005/0220829, cited on IDS filed 12/17/2020) in view of Batory et al. (“Biological Properties of Carbon Powders Synthesized Using Chemical Vapour Deposition and Detonation Methods”, of record).
Sung et al. teaches nanodiamonds dispersed in a biologically acceptable carrier to form various nanodiamond compositions (see abstract).   Sung et al. teaches that the nanodiamond compositions include lotions (see [0010]).  Sung et al. teaches that the lotion can include carriers such as glycerin, alcohols, water, gels, combinations of these materials, and other known carriers (see [0044]). 
Sung et al. does not teach a nanodiamond-water conjugate.
Batory et al. teaches the influence of carbon powder particles onto the hydro-lipid skin coat (see abstract).  Batory et al. teaches that the diamond powder is used in cosmetic compositions (see 9038).  Batory et al. teaches that powders that were made via detonation have –OH on the surface based on FTIR data (see page 9039, bridging to 9040). Ad evidenced by instant claim 4, a hydroxyl group functions as a group which forms a conjugate with water.  Batory et al. teaches that the detonation powder is strongly hydrophilic and retains water (i.e. a plurality of conjugates wherein each conjugate is comprised of a nanodiamond and a plurality of water molecules) and binds it to the surface of the skin, thus it slows the transepidermal water loss (see page 9043).
Regarding claims 1-4 and 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the surface of the nanodiamonds with –OH groups as taught by Batory et al. in the lotion composition of Sung et al.  One would be motivated to do so with a reasonable 
Regarding claims 5 and 6, Sung et al. teaches that the composition can include suitable nanodiamond dispersants such as polyethylene-oxides (i.e. polyethylene glycol, see [0034]).  It is noted claims are interpreted in light of the specification, and the instant specification does not teach a molecular weight of the polyethylene glycol, and thus polyethylene oxide reasonably reads on polyethylene glycol, as both have the same structure.  Further, Sung et al. teaches that the nanodiamonds absorb oil and other materials (i.e. the nanodiamonds further include a functional polymer thereon, see [0038]).
Regarding claims 7 and 8, Sung et al. teaches that the nanodiamond can have an average size of about 0.5nm to about 50nm (see [0013]).  “[A]bout 50nm” reads on “sized greater than 50nm” due to “about” reading on sizes larger than 50nm. 
Regarding claims 10 and 11, Sung et al. teaches that the compositions can include additional components such as isopropyl triisosteroyl titanate (i.e. an emollient, see [0034]), organic oils, sebum, bacteria, epithelial cells, amino acids, proteins, DNA (see [0042]), vitamin E, herbal supplements, antibiotics, UV absorbers, sun-block agents (see [0044]), all of which read on a pharmaceutical ingredient that provides a pharmaceutical effect to the skin of the subject.  It is noted that the terms “pharmaceutical ingredient” and “pharmaceutical effect” are not specifically defined in the instant specification, nor are examples of what Applicant considers a “pharmaceutical ingredient” and “pharmaceutical effect”, and thus the terms are being broadly interpreted in view of the general use in the cosmetic arts as ingredients that provide some effect when applied.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of copending Application No. 17/254685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/254685 is drawn to a nanodiamond conjugate and a pharmaceutical carrier which can be in the form of an ointment, a gel, a foam, a lotion, a spray or the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Melissa L Fisher/Primary Examiner, Art Unit 1611